               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 OSAMA N. SALEH, SAHERA
 ABUKHAMIRA, and ABDUL NASER
 SALEH,
                                                    Case No. 18-CV-300-JPS
                      Plaintiffs,

 v.
                                                                 ORDER
 KIRSTJEN NIELSON, L. FRANCIS
 CISSNA, KAY F. LEOPOLD,
 JEFFERSON BEAUREGARD
 SESSIONS, III, and UNITED STATES
 OF AMERICA,

                      Defendants.


       On October 15, 2018, Plaintiffs filed a notice of voluntary dismissal

of this action without prejudice. (Docket #11). As Defendants have not

answered or moved for summary judgment, the notice is proper and the

Court will adopt the same. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly,

       IT IS ORDERED that Plaintiffs’ notice of dismissal (Docket #11) be

and the same is hereby ADOPTED; this action be and the same is hereby

DISMISSED without prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 18th day of October, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge
